Bullard, J.,

delivered the opinion of the court.
The principal question presented in this case, grows out of the exception of res judicata set up by the defendant.
The parties are owners of contiguous tracts of land, the plaintiff holding through Joseph Latiolais, and the defendant through Louis Richard. In a suit between those parties, a boundary line was finally settled by the District Court, and affirmed by this court, which is represented on the plat returned in the case now before the court, by the letters E F en Jackson’s plat, corresponding to the dotted line on the plat of survey by Garrígues, in the case of Latiolais vs. Richard. The evidence in this case shows, that the defendant has continued to hold according to that judgment, which we are of opinion, precludes the plaintiff from setting up title to any land beyond it, under his purchase. The evidence does not establish the trespass complained of.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.